—Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered July 29, 1993, convicting defendant, after a jury trial, of burglary in the third degree and criminal possession of stolen property in the fifth degree, and sentencing him, as a second felony offender, to concurrent prison terms of 3½ to 7 years and 1 year, respectively, unanimously affirmed.
Defendant’s challenges to the prosecutor’s summation are all unpreserved and, in any event, without merit. The comment that the police witnesses had no motive to lie was responsive to defense disparagement of police testimony; the comment that the issue of permission was not "contested” was justified by the record; and the comment that defendant and the codefendant had taken different positions on whether the pair had actually entered the building was an accurate reference to an obvious fact. Concur—Ellerin, J. P., Kupferman, Ross, Williams, and Tom, JJ.